 HARRIS-HUBCOMPANY, INC.287V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) of theAct, Ishall recommendthat itcease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findingsof factand upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.American Greetings Corporation is an employer within the meaning of Section2(2) of the Actand is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhoodof Pulp,Sulphite and Papermill Workers,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.By interferingwith,restraining,and coercing employees in the exercise oftheir rights guaranteed by Section7 of the Act theRespondent has engaged in unfairlabor practiceswithin themeaning of Section 8(a)(1) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.5.All allegations of the complaint as to which findings of violation have not beenmade have not been sustained.[Recommended Order omitted from publication.]Harris-Hub Company,Inc.andMartinP. Steffan.CaseNo.13-CA-5161.April 214 1963DECISION AND ORDEROn February 13, 1963, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the attached IntermediateReport.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand brief, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]1The Trial Examiner on page 289 of the report stated erroneously that the charge filedby Steffanon August 6, 1962, was dismissed on September22, 1962The parties stipu-lated that the charge was withdrawn on September 26, 1962. Also, on page 290, the TrialExaminer Inadvertentlyattributedcertain testimony to HarrisInstead of Jennings.142 NLRB No. 31. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis case, was brought under Section 10(b) of the National Labor Relations Act,as amended (61 Stat. 136, 73 Stat. 519), herein called the Act, on a charge filedSeptember 1962, by Martin P. Steffan, an employee, herein called Steffan, againstRespondent Harris-Hub Company, Inc., herein called Respondent.On Novem-ber 9, 1962, the General Counsel issued a complaint in this case in which it isalleged that on or about August 9, 1962, Respondent, in violation of Section 8(a) (1)and (4) of the Act, discharged Steffan, the Charging Party, and since that date hasrefused to reinstate him, because he filed an unfair labor practice charge with theBoard, and gave testimony to Board representatives, against Respondent.Respond-ent filed an answer on November 14, 1962, denying these allegations.A hearing oncomplaint and answer was held before Trial Examiner James F. Foley on Novem-ber 20, 1962, in Chicago, Illinois.General Counsel and Respondent were repre-sented, and they and the Charging Party were afforded an opportunity to be heard,make oral argument, and file briefs.General Counsel waived oral argument, Re-spondent made oral argument, and General Counsel and Respondent filed briefsafter the close of the hearing.FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation, with its principal office and place of businessin Chicago, Illinois, is engaged in the business of manufacturing metal beds, springs,television cabinets, and related products.During the year preceding November 9,1962, Respondent sold and shipped to points located outside the State of Illinoisproducts it manufactured that had a value in excess of $50,000, and during thesame period purchased materials with a value in excess of $50,000, from sellerslocated outside the State of Illinois which were shipped directly from outside the Stateto Respondent's plant in Chicago, Illinois. I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act, and that assertionof jurisdiction will effectuate the purposes of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 18-b, Furniture &BeddingWorkers Union, AFL-CIO,hereincalled theUnion,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueThe issue is whether Respondent discharged Steffan, the Charging Party, on Au-gust 9, 1962, because he filed an unfair labor practice charge against it on Au-gust 6, 1962, and gave testimony regarding the charge to the Board's Regional Officerepresentatives on August 6 and 7, and thereabouts.Respondent denies Steffanwas discharged as alleged and contends he was discharged for cause.B.Undisputed factsIt is undisputed that:Respondent first employed Steffan in October 1961, laid him off in February 1962for lack of work, reemployed him in April 1962, and discharged him on July 18,1962, when the workday was half completed, with the notice that he was dischargedfor poor work performance.Steffan asked Vito M. Giordano, Respondent's personnel director, either after re-ceiving notice of the discharge on July 18, 1962, or a few days later, to reemployhim, and Giordano told him that Respondent was starting a new line of cabinetsthat furnished a job easy to perform and which he felt Steffan could do.He askedSteffan to contact him after the employees' vacation.The vacation started onJuly 20, 1962, and ended Monday, August 6, 1962.Steffan filed an unfair labor practice charge against Respondent with the Board'sRegional Office on August 6, 1962, alleging a violation of Section 8(a)(3) of theAct for discriminatorily discharging him at the request of the Union because heengaged in protected activity under Section 7 of the Act.The Union is the collective-bargaining representative of the employees of Respondent. HARRIS-HUB COMPANY, INC.289Steffan telephoned Giordano on August 7, and the latter told him to report forwork the following day. Steffan told him his fingers were still sore and he wouldlet him know if he could work August 8. Steffan reported for work on August 9,1962, and was put to work washing cabinets in the gluing department of Respond-ent's television cabinet production division.During the morning of August 9, 1962, following the time Steffan began employ-ment, Giordano received in the mail a copy of the charge filed by Steffan onAugust 6.However, Giordano had been informed on August 7 by a telephone callfrom Attorney Stewart of the Board's Regional Office that the charge had been filed.Giordano asked Steffan on August 9 before putting him to work why he filed thecharge, and Steffan replied that he did not know what else to do.At 4 p.m., the end of the workday on August 9, Steffan received the notice attachedto his card at the timeclock stating that "Your try at a different job as [has] provedunsuccessful.You have not been able to work up to standard, consequently youare again terminated effective today at 4:00 P.M." Steffan was discharged effective4 p.m., August 9, 1962.C. Facts in controversyGeneral Counsel presents a case-in-chief consisting of the testimony of Respond-ent's Personnel Director Vito Giordano, called under Section 43-B of the FederalRules of Civil Procedure, Steffan, and Respondent's employees Jessie Fontenot,Tommy Lymon, and Versie Stamps.Respondent's defense consists of testimony bySamuel Jennings, Steffan's immediate supervisor on August 9; Chester Harris, super-intendent of Respondent's Division of Television Production where Steffan wasemployed, and Jennings' supervisor on August 9; Giordano, and Respondent's em-ployees Josh Bridgforth and Bernard Brady.There is no evidence to support a finding that Respondent discharged Steffan onJuly 18, 1962, for a reason other than the reason stated in the discharge notice ofthat date, namely, poor work performance. Steffan's testimony discloses that hefelt he had a grievance against Respondent and the Union.His grievance was thathe received a different amount of take-home pay each time in his pay envelope.He testified he discussed this matter with union representatives at union meetings,in the plant, and with representatives of Respondent.Steffan furnished no evidenceto show that the amounts of take-home pay were incorrect. It was just his feelingthat they were incorrect and that each paycheck was smaller than the previous one.There is testimony that union representatives brought him to representatives of Re-spondent and acquainted the latter with his problem.According to Steffan, theyendeavored to give him an explanation but did not show him any records.Thereisno evidence to show he would have understood the records.'There is evidencethat Respondent's production employees worked on a bonus system whereby theirwages were adjusted upwards when their production rate exceeded a base rateNoevidence was offered to show that the variations in the amounts of Steffan's paycheckwere not due to this factor or to the factor that the different jobs he held may wellhave carried different rates of pay.The evidence does not disclose that Steffan'smeetings with Respondent's representatives regarding the varying amounts of histake-home pay were union or concerted activity, or in any event, that he was dis-charged because he sought an explanation for the varying amounts of take-homepay.Steffan was informed on August 7 there was no merit to the unfair laborpractice charge which he filed on August 6. It was dismissed by the RegionalDirector on September 22, 1962.Respondent has a collective-bargaining contractwith the Union.There is no evidence to show that Respondent was encouragingor discouraging membership in the Union or any other union.The evidence indi-cates Respondent was complying with the contract.On the other hand, the evidence discloses that Steffan in his work was careless toa degree on July 16 and July 18, 1962, that could have caused Respondent to havereasonably concluded that his work performance was poor to the point where heshould be discharged.On July 16, 1962, he cut his finger on a routing machine.This injury required stitches by a doctor.On July 18, 1962, he cut another fingeron a belt sanding machine.This injury also required stitches by a doctor.Theinjury of July 18, occurred in the morning of July 18, and his discharge was effective12 noon.This sequence of events shows a relationship between the injury andthe discharge.The patience of Harris, Respondent's superintendent, could well havebeen exhausted at this point, especially when he took into consideration Steffan'si Steffan had very little formal education.His testimony, demeanor, and physical pres-ence as a witness disclosed to the Trial Examiner that he was slow in thinking, compre-hension, and physical movement. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilar injury on July 16,2 days earlier.Steffan claimed that guards to protect theoperator of the routing and sanding machines were absent when he was injured.Harris on the other hand testified that he inspected each of the machines shortlyafter Steffan was injured and that the guards were present on the machines.Steffanadmitted that when he returned to the machines after visiting the nurse the guardswere on the machines.Harris, who had been maintenance foreman for Respondentand was familiar with the operation of each machine, stated that Steffan was injuredin each case because he did not pull back toward him sufficiently the table on rollerson which the matter to be routed or sanded was placed, to avoid having his fingerstoo close to the knives on the router and the belt on the sander when he pushed thetable toward the knives on the router and belt on the sander for the respective opera-tion.I credit Harris' testimony with respect to the condition of both machines froma safety standpoint, and credit Harris' testimony as to how Steffan injured hisfingersI credit Harris' testimony that he told Giordano on the morning of July 18,that they could no longer employ Steffan, and that Giordano prepared the necessarypersonnel papers.Steffan testified that when he came in to Giordano's office onJuly 18, and asked why he was fired, Giordano threw up his hands and said, "That's it,you're through,"The testimony discloses that Giordano brought Steffan to Harris at the beginningof the workday on August 9 and instructed him to put Steffan to work washingcabinets.Washing cabinets was a job in an assembly line of 10 jobs.The group of10 comprised the gluing department. It was part of the laminating departmentsupervised by Samuel Jennings. Jennings was also the direct supervisor of the 10employees in the gluing department.The washer was the 8th employee in theassembly line of 10 which made up the gluing department.The washer was pre-ceded by an employee called a router and followed by two employeesknown asinkers.Steffan's job was to wash the excess glue off the television cabinets that wason them as a result of the gluing of the laminating material to the shells of thecabinets by employees on the assembly line preceding the router.He pressed acloth placed on a plugger in a container containing a liquid solvent.The glue cameon the plugger by pressing down on a foot pedal attached to the container.Thewasher applied the solvent to excess glue on the surfaces of the cabinets, and thenwiped the cabinets clean with a dry cloth. Jennings showed Steffan how to performthe job for approximately 15 minutes by doing six to eight cabinets.Jennings testified that an employee complained to him early in the morning thatSteffan was holding up the line and that the 10 on the assembly line would not getthe bonus.2He identified the employee as Jessie Fontenot, the router. Jenningsalso testified that he went to Steffan about 9 to 9:30 a.m. and asked him to speed uphis work, and that Steffan replied his arms were sore.According to Harris, therewere 30 to 40 cabinets stacked up waiting for Steffan.He then went to ChesterHarris, his supervisor, and told him if Steffan could not keep up he would have toput another man on it.Harris corroborated Jennings.He also testified he toldJennings to go back and talk to Steffan.According to Jennings he again spoke toSteffan shortly before lunch about speeding up his work, and Steffan replied thathe and Harris were on his back. Jennings thereupon went to Harris and told himthey would have to let Steffan go.Harris testified he then talked to Steffan.Hesaw 25 to 30 cabinets stacked up at Steffan's work location.He told him to speedup his work, and Steffan said that his arms were tired.3Harris replied that he hiredhim to do a day's work and if he could not do it "to hit the green door."This dooris the exit .4At this time, Jennings assigned Bernard Brady, one of the two inkers, to helpSteffan.Jennings testified that it was the first time in the 11/2 years he was supervi-sor of this assembly line that he had to assign someone to help the washer.Brady2 The 10 on the gluing assembly line received a rate of $1.85 an hour subject to an adjust-ment upwards of 1 percent to 30 percent for production over a base rate of 463 cabinetsThe range in terms of currency was slightly less than 2 cents to 55% cents. The averagebonus was $2 to $4 a week, but had gone as high as $11. There were times when a bonuswas not earned.9Steffan testified that he tried to conceal from Jennings and Harris that his injuredfingers were still bothering him.They were still bandagedHe said to them when theyasked him to speed up his work that his arms were sore and were tiredHe was silentabouthis sore fingers.Jennings did not furnish Steffan with a pair of gloves. Jenningstestified, however,that gloves were available.Brady who was assigned to assist Steffanobtained a pair of gloves from JenningsHe asked Jennings for them.4 This Is Harris'testimony corroborated by the testimony of General Counsel's witnessVersie Stamps. HARRIS-HUB COMPANY, INC.291testified that when he began helping Steffan he saw approximately 15 cabinets stackedup.He continued to help Steffan with the washer'swork during the rest of theday when he had a backlog.Harris told Josh Bridgforth, the union steward, about1or 1:30 p.m.,that Steffan was through that evening,and asked him to observeSteffan's work.He further said to Bridgforth that if he had any arguments thatthey would go in and thrash them out with Giordano.5Bridgforth testified he observed Steffan'swork at this time.He said Steffanwas working slowly, and looking around.A short time later he decided to talkto Steffan and walked to his workbench.Steffan was not there.He went lookingfor him and found him in the washroom.Bridgforth said he saw Steffan trying tosell salve to two or three employees who were in the washroom.He hit Steffanon the shoulder and said to him that Chester[Harris]was looking for him.Steffanadmitted selling salve, but denied he sold it during working hours.Bridgforth, asunion steward and acting shop chairman for the Union, raised no objection to theimpending discharge of Steffan.He apprised Shop Chairman Lowe of the dischargea week later, when Lowe returned to work.Giordano testified that Harris came into his office on two occasions on August 9and talked to him about Steffan.The first occasion was in the morning beforelunch and the second time was at 1:30 or 2 o'clock in the afternoon.He said toGiordano on both occasions that Steffan was not workingout.At thefirstmeet-ing,Harris told Giordano that something would have to be done about it rightaway.Giordano told Harris to do whatever was necessary to keep the line moving.According to Giordano, Harris reported to him a few minutes after the first con-versation that he had to give Steffan a helper.°In the second conversation,Harrisstated that he could not use Steffan any more, that he had given him a fair trial,that the bonus for the day would be poor as the cabinets had stacked up requiringan additional washer on the gluing line.Giordano testified that at the time hehad to take some action in preparation for the next day's production.Giordanothen had the clerical work performed which was necessary to effect Steffan's termina-tion at the end of the workday. Steffan testified that he filed the charge in thiscase because Respondent treated him more or less like an animal in regard to theperformance of his work.They were "forcing" him "to work hard and fast and toproduce and hollered at him." 7Harris and Jennings testified that the first knowledgethey had that Steffan filed the unfair labor practice charge on August 6 was whenGiordano asked them to visit the offices of Respondent's attorneys about a week be-fore the hearing date of November 20, in regard to Respondent's preparation for thehearing.Employees Fontenot, Lymon, and Stamps testified that they were not held up intheir work by Steffan on August 9. Fontenot, a router, preceded Steffan on theassembly line.He said his work area was not clogged up or rendered unservicableby any stacking of cabinets in the vicinity of Steffan.He said he did not complainabout Steffan'swork or hear of any complaints by other employees.He alsotestified, however, that he did not pay enough attention to Steffan's work to be ableto express an opinion regarding it, that more cabinets than usual were stacked upat Steffan's work location, and that an employee was assigned to help Steffan withthe washing.He also said he was not held up by the stacking up of cabinets be-cause he placed them aside .85Harris testified that Respondent and the Union had an arrangement whereby Respond-ent notified the shop chairman for the Union in advance of a discharge so that it could bediscussed if necessary before the discharge took placeHarris' testimony indicates that hewas the one who notified the shop chairman in regard to impending discharges in his divi-sion, and that he gave the notice on August 9 to Union Steward Bridgforth.He was actingas shop chairmanin the absenceof employee Sherman Lowe. Giordano's testimony indi-cates that he was the one who notified the shop chairman on July 18 in regard to Steffan'sdischarge on that date.Harris testified,however,that he notified Giordano on that datethat Steffan would have to be let go. Since the circumstances leading to the discharge onJuly 18 occurred so close to the time of discharge and could well have caused a change incustomary procedure I place no significance on the giving of the notice by Giordano onJuly 18 and by Harris on August 9.Brady, who helped Steffan, testified he did not begin until 1 p.mSteffan testified thathe had two or three helpers on August 97 The testimony of Steffan corroborates the testimony of Jennings and Harris that theywent to him and attempted to speed up his work.8Jennings,contrary to Fontenot,testified that Fontenot complained to him aboutSteffan's slowness on the assembly line. I do not discredit Jennings' testimony as Jennings712-548-64-vol. 142-20 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDLymon, who also testified for the General Counsel, placed frames on cabinetsabout 6 feet away from Steffan on August 9.He was in the final assembly line,a different line from the line Steffan was on.Cabinets were fed to his line fromthe line Steffan was on.He said there was no delay in the supply of cabinets com-ing to him, that he did not complain about Steffan's work or hear others complain.He also testified that he did not know whether Steffan's work was good or bad,that all he knew was that he was kept busy, and that he did not notice whether thecabinets were or were not stacking up.Employee Stamps, who also testified forthe General Counsel, was the employee following Steffan on the assembly line.Hetestified he either received cabinets from Steffan or from the floor.He did notcomplain of Steffan's work or hear any complaints about it.He testified that anaverage number of cabinets were produced that day.He did not recall whetherany other employee washed cabinets on August 9, or whether he received a bonusfor his work on August 9. He also testified he did not observe Steffan closeenough on August 9 to know whether his work was fast or slow, and that he heardHarris tell Steffan about 2 p.m., to speed up his work and if he could not do so tohit the green door.9D. Analysis and concluding findingsI conclude and find thata prima faciecase of a violation of Section 8(a)(4) ofthe Act is presented by General Counsel's evidence of Steffan's reemployment byRespondent on August 9, 1962, in spite of his discharge for carelessness on July 18,1962; Respondent's receiving by mail from the Board's Regional Office later on themorning of August 9 notice that Steffan had filed an unfair labor practice chargeagainst it on August 6, 1962; and Steffan's discharge at the close of business onAugust 9, 1962, for failing to do efficient work.However, I also conclude and find thisprima faciecase is rebutted by Respond-ent's evidence that: Giordano, Respondent's personnel director, who gave Steffanemployment on August 9, already knew when he put him to work that Steffan hadfiled the unfair labor practice charge; Steffan performed the assembly line job ofwashing excess glue off the television cabinets being assembly so slowly that he wasasked to speed up his work, reprimanded for his slowness, and then given theassistance of a helper, a practice that was not necessary during the 11/2 yearsJennings had been supervisor of this work; and the evidence that Harris andJennings who, unlike Giordano, had no knowledge that Steffan had filed the unfairlabor practice charge, determined that Steffan should be laid off.The evidence that neither Jennings nor Harris furnished gloves to Steffan doesnot help the General Counsel.The job can be done with or without gloves, andSteffan, like Brady, could have had gloves if he asked for them. Steffan testifiedthat he concealed from Harris and Jennings his sore and bandaged fingers.Whenhe replied to the reprimands of Harris and Jennings for being slow, he did not refer tohis sore fingers but stated his arms were sore and tired.There was nothing to placeHarris or Jennings on notice that they should have required Steffan to wear gloves.The testimony of General Counsel's witnesses Fontenot, Lymon, and Stamps doesnot contribute to General Counsel's case, especially when considered with thetestimony of the employee witnesses Brady and Bridgforth called by Respondent.The availability of a sufficient supply of cabinets to Fontenot, Lymon, and Stampsto permit them to work at least with the minimum speed could well have beendue to the assistance Brady gave Steffan.There is no evidence that Respondent showed hostility to union or concertedactivity, the type of conduct an employee usually comes to the Board's RegionalOffice to complain of.Steffan's August 6 charge was dismissed as lacking in merit.Giordano, who had been informed of the charge by the Regional Office, 2 days beforeAugust 9, asked Steffan before he put him to work why he filed the charge, and thelatter replied he did not know what else to do. It can be assumed that the RegionalOffice informed Giordano of the brief allegation in the charge at the time it notifiedhim the charge had been filed.The lack of merit apparent to Giordano from theface of the charge, and Steffan's frustration apparent from his reply to Giordano'squestion, could well have aroused in Giordano sympathy for Steffan rather thanany other reaction.The evidence shows that after these events occurred, Giordanostillput Steffan to work.As stated above, Harris and Jennings, who decided onon November 20 could have been mistaken in his recollection of the identity of the employeewho complainedAll the witnesses were crediblewitnesses.I have evaluatedthe testi-mony of each witness against the complete contextof the evidence of record.SeeN.L.R.B.vUniversal Camera Corporation,179 F.2d 749,754, reversed on other grounds 340U.S. 474.OThiswas Harris'way of tellingan employee to quit SAKRETE OF NORTHERN CALIFORNIA, INC.293August 9 that Steffan would have to be discharged,did not have knowledge onAugust.9, that the charge had been filed.In sum,General Counsel has failed to support the allegations of the complaintby substantial evidence on the record considered as a whole.For the reasons Ihave stated,I shall recommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent Harris-Hub Company,Inc., is engaged in commerce within themeaning of Section 2(6) of the Act.2.Respondent has not engaged in conduct violative of Sections 8(a)(1) and(4) of the Act.RECOMMENDED ORDERIt is recommended that the Board issue an order dismissing the complaint inits entirety..Sakrete of Northern California,Inc.andFreight, Construction,General Drivers and Helpers,Local 287, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.'Case No. 2O-CA-4069.April 04, 1963ORDER ON MOTIONOn January 22, 1963, the Board issued its Supplemental Decisionand Order (140 NLRB 765) in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and ordering it to cease and desist therefrom andtake certain affirmative action, as set forth in the Supplemental De-Icision and Order?On February 8, 1963, the Respondent filed with the Board a motionto modify the Board's Order, requesting that we eliminate the provi-sion for backpay mentioned in footnote 2, since investigation hadshowed that Ellis had "lost interest" in the strike on August 26, 1961,and obtained employment on September 14, 1961, and that Escajedaand Patino had continued to strike until March 5, 1962, but now haveother employment and do not desire reinstatement of their employ-ment with Respondent.The Respondent also requested that theBoard eliminate the requirement to bargain with Local 287.Local287, on February 15, 1963, filed a letter of opposition to Respondent'smotion, taking exception to the relief requested, but not to the state-ment of facts alleged in support of the Respondent's motion.'Hereinafter referredto asLocal 287.,The Board found that the Respondent had violated Section 8(a) (1), (2), (3), and (5)of. the National Labor Relations Act.The Board,inter alia,ordered the Respondent tomake whole Manuel Escajeda,Rual Dean Ellis, and Juan Patino for any loss of pay theymay have suffered by reason of their discriminatory discharge of August 16, 1961, and toreinstate those employees to their former or substantially equivalent positions.ThisOrder was conditioned upon a determination whether any of these three employees hadabandoned their strike before September 15, 1961.The Board reserved the right to modifyitsOrder.The Board also ordered the Respondent, upon request, to bargain collectivelyin good faith with Local 287.142 NLRB No. 27.